        Case: 1:20-cr-00255-SL Doc #: 13 Filed: 06/19/20 1 of 3. PageID #: 47




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                       )        CASE NO. 1:20-cr-255
                                                )
                                                )
                        PLAINTIFF,              )        JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )        ENDS OF JUSTICE ORDER
                                                )        PURSUANT TO THE SPEEDY
JOHN GEORGE MEDAS,                              )        TRIAL ACT
                                                )
                        DEFENDANT.              )

       This matter comes before the Court upon the unopposed motion of the defendant, John

George Medas, for the Court to continue the trial date and all related dates and declare the case

complex. (Doc. No. 10.) The motion is granted pursuant to 18 U.S.C. § 3161(h)(7)(A) and 18

U.S.C. § 3161(B)(ii).

       As grounds for continuance, and for the reasons set forth in the motion, the Court finds

that the ends of justice served by the continuance outweigh the best interest of the public and the

defendant in a speedy trial, because failure to grant such a continuance would deny counsel for

the defendant the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. Additionally, for the reasons set forth in the motion, the Court finds

that the case is unusual and complex due to the nature of the prosecution and the voluminous

discovery involved (which includes extensive business and tax related documents), and that is

unreasonable to expect adequate preparation for pretrial proceedings and trial within the time

limits established by 18 U.S.C. § 3161.

       The Court also finds that the ends of justice are served by the continuance due to the

Coronavirus Disease (COVID-19) global pandemic. The President of the United States of
        Case: 1:20-cr-00255-SL Doc #: 13 Filed: 06/19/20 2 of 3. PageID #: 48




America has declared a national emergency and the Governor of the State of Ohio has declared a

state of emergency in response to the spread of COVID-19. COVID-19 is a respiratory disease

that can result in serious illness or death. In light of this unprecedented public health emergency,

the United States District Court for the Northern District of Ohio issued General Order No. 2020-

08, which is incorporated herein, as applicable. In part, the General Order provides, as follows:

              This Court previously issued General Order No. 2020-05, Amended
       General Order No. 2020-05-1, and Amended General Order 2020-05-2 In Re:
       CORONAVIRUS (COVID-19) PUBLIC EMERGENCY. These Orders were in
       response to the exponential spread of COVID-19 and the declaring of a public
       emergency by the President of the United States and the Governor of the State of
       Ohio.

               The Centers for Disease Control and Prevention and other public health
       authorities have continued to advise the taking of precautions to reduce the
       possibility of exposure to the virus and slow the spread of the disease, including
       the implementation of multi-phase business recovery plans to gradually resume
       operations.

                                             ***
                The Court recognizes that jury selection in this District involves large jury
       venire pools. These pools often consist of many individuals in the categories
       identified by the Centers for Disease Control and Prevention as being particularly
       at risk, individuals involved in essential public functions, and individuals
       responsible for children unable to attend school or daycare due to the pandemic.
       Further, it will be a challenge to provide for jury trials while abiding by necessary
       precautions to reduce the possibility of exposure to the disease. Additionally,
       attorneys are severely limited, or in some cases prohibited, from physical
       visitation of detained clients for purposes of consultation and trial preparation.

               NOW, THEREFORE, in order to continue to protect the health and safety
       of the public, court personnel, counsel, litigants, jurors, and all other case
       participants; in order to implement a multi-phase recovery plan to gradually
       resume court operations; in order to reduce the size of public gatherings
       necessarily attendant to jury selection and reduce unnecessary travel; and in order
       to permit effective trial preparation of counsel, the United States District Court for
       the Northern District of Ohio hereby issues the following Order effective through
       July 31, 2020 as follows:

                                            ***
       CRIMINAL CASES:

                                                  2
        Case: 1:20-cr-00255-SL Doc #: 13 Filed: 06/19/20 3 of 3. PageID #: 49




       Due to the Court’s reduced ability to obtain and protect an adequate spectrum of
       jurors, and the effect of the public health recommendations on the availability of
       counsel and court staff to be present in the courtroom, the time period of the
       continuances implemented by the General Order will be excluded under Speedy
       Trial Act, as the Court specifically finds that the ends of justice served by
       ordering the continuances outweigh the interest of the public and any defendant’s
       right to a speedy trial pursuant to 18 U.S.C. Section 3161(h)(7)(A). Accordingly,

       1. Jury trials will commence on a date to be announced, but no earlier than the
       month of August.
                                         ***


       Given the related guidance provided to minimize the risk of infection, the Court finds that

the ends of justice served by the continuance outweigh the best interest of the public and the

defendant in a speedy trial for this separate reason.

       This order is effective through January 15, 2021, as may be extended by any period of

delay as set forth in or contemplated by 18 U.S.C. § 3161. The time period of the continuance

implemented by this order will be excluded under the Speedy Trial Act.

       By agreement of the parties, the plea deadline is continued to October 30, 2020, the final

pretrial hearing is continued to November 19, 2020 at 1:00 p.m., and the jury trial is continued to

December 14, 2020, on a one-week, stand-by basis.



       IT IS SO ORDERED.

Dated: June 19, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                  3
